Citation Nr: 1030840	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  09-13 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 50 percent for adjustment 
disorder with depressed mood.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach
INTRODUCTION

The Veteran served in the National Guard and had active duty for 
training from August to December 1973.  In July 1978, he enlisted 
in the active Army, where he served through December 1979.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2008 rating decision by the RO.  

In April 2010, during the course of the appeal, the Veteran had a 
hearing at the RO before the Veterans Law Judge whose signature 
appears at the end of this decision.  


FINDING OF FACT

The Veteran's service-connected adjustment disorder with 
depressed mood, manifested by anger, irritability, depression, 
sleep difficulty, nightmares, and passive suicidal ideation, is 
productive of occupational and social impairment with reduced 
reliability and productivity.  


CONCLUSION OF LAW

The criteria have not been met for a rating in excess of 50 
percent for adjustment disorder with depressed mood.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9440 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the 
Board must determine whether VA has met its statutory duty to 
assist him in the development of the issues of entitlement to 
service connection for adjustment disorder with depressed mood.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing 
the record, the Board finds that VA has met that duty.

In July 2008, VA received the Veteran's claim, and there is no 
issue as to providing an appropriate application form or 
completeness of the application.  Following the receipt of that 
application, VA notified the Veteran of the information and 
evidence necessary to substantiate and complete his claim, 
including the evidence to be provided by the Veteran, and notice 
of the evidence VA would attempt to obtain.  VA informed the 
Veteran that in order to establish an increased rating for his 
service-connected disability, the evidence had to show that such 
disability had worsened and the manner in which such worsening 
had affected his employment and daily life.  38 U.S.C.A. 
§ 5103(a).  

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA to 
make reasonable efforts to obtain relevant records (including 
private records) that the Veteran adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002 
and Supp. 2009).  However, the duty to assist is not a one-way 
street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the 
Veteran's responsibility to present and support his claim.  38 
U.S.C.A. § 5103 (West 2002 and Supp. 2009).  

In this case, VA obtained or ensured the presence of VA records 
reflecting the Veteran's treatment from October 2007 to May 2009.  
In July 2007 and October 2008, VA examined the Veteran to 
determine the level of impairment due to his service-connected 
psychiatric disability.  

The VA examination reports show that the examiners reviewed the 
Veteran's past medical history, including his service treatment 
records, interviewed and examined the Veteran, documented his 
current medical conditions, and rendered appropriate diagnoses 
and opinions consistent with the remainder of the evidence of 
record.  Therefore, the Board concludes that the VA examinations 
are adequate for evaluation purposes.  See 38 C.F.R. § 4.2; see 
also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding 
that when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate).

Finally, VA scheduled the Veteran for a hearing at the RO before 
a member of the Board.  That hearing was held during a video 
conference in April 2010, and a transcript of that hearing has 
been associated with the claims folder. 

In sum, the Veteran has been afforded a meaningful opportunity to 
participate in the development of his appeal.  He has not 
identified any outstanding evidence which could support his 
claim; and there is no evidence of any VA error in notifying or 
assisting the Veteran that could result in prejudice to him or 
that could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the merits 
of the appeal.

The Applicable Law and Regulations

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  
Each disability is considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.2. 

The Veteran's service-connected adjustment disorder is rated in 
accordance with the provisions of 38 C.F.R. § 4.130, Diagnostic 
Code 9440.  A 50 percent rating is warranted, when there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is warranted for adjustment disorder with 
depressed mood, when there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9440.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

Relevant to an evaluation of the level of impairment caused by a 
psychiatric disability is the score on the Global Assessment of 
Functioning (GAF) Scale.  That scale is found in the Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
(DSM-IV) and reflects the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  The nomenclature in DSM IV has been specifically adopted 
by VA in the evaluation of mental disorders.  38 C.F.R. §§ 4.125, 
4.130 (2002).  

A GAF score of 51 to 60 indicates moderate symptoms, or moderate 
difficulty in social, occupational, or school functioning.  Id.; 
see Carpenter v. Brown, 240, 242 (1995).  A GAF score of 41 to 50 
signifies serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  38 C.F.R. § 4.125, 4.130 
(2002); see Richard v. Brown, 9 Vet. App. 266, 267 (1996)).  

While important in assessing the level of impairment caused by 
psychiatric illness, the GAF score is not dispositive of the 
level of impairment cause by such illness.  Rather, it is 
considered in light of all of the evidence of record.  See 
Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. 
Principi, 15 Vet. App. 1, 14 (2001).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where an increase in the level of a 
service-connected disability is at issue, the primary concern is 
the present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, a veteran may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

The Factual Background and Analysis

The Veteran contends that the 50 percent rating for his service-
connected adjustment disorder with depressed mood does not 
adequately reflect the level of impairment caused by that 
disability.  During his video conference, the Veteran testified 
that he was in a great deal of pain which made it difficult to do 
his job.  He stated that his pain medication caused drowsiness 
and fatigue, which, in turn, compromised his ability to safely 
perform his job as a heavy equipment operator.  He reported 
associated episodes of anger several times a week at work which 
had a serious impact on his employment.   Therefore, he maintains 
that an increased rating is warranted.  However, after carefully 
considering the claim in light of the record and the applicable 
law, the Board is of the opinion that the preponderance of the 
evidence is against that claim.  Accordingly, the appeal will be 
denied.  
A review of the evidence, including the reports of the Veteran's 
VA psychiatric examinations in July 2007 and October 2008 and his 
VA outpatient treatment from August 2007 through May 2009, shows 
that the Veteran's adjustment disorder with depressed mood is 
manifested primarily by anger, irritability, depression, sleep 
difficulty, nightmares, and passive suicidal ideation.  Such 
manifestations have led to workplace stress and job-related 
difficulties.  Although the Veteran's GAF score is generally 
between 42 and 51 and indicative of serious impairment, the 
findings in his treatment records and examinations generally 
comport with a moderate level of disability.  For example, the 
evidence shows that the Veteran's judgment and thinking are 
generally intact and that he does not demonstrate obsessional 
rituals which interfere with routine activities.  Moreover, he 
does not demonstrate intermittently illogical, obscure, or 
irrelevant speech; spatial disorientation; or a neglect of his 
personal appearance and hygiene.  Rather, the evidence shows that 
he is generally alert and well-oriented with no evidence of 
confusion, delusions, or hallucinations.  In fact, the VA 
practitioner who treated the Veteran in August 2008 and March 
2009, states that the Veteran's adjustment disorder is compatible 
with a moderate level of impairment.  

The Veteran's work supervisor states that the Veteran has 
received disciplinary action due to his rage and inability to 
control his actions and notes his behavior has required him to 
take time off.  However, the supervisor notes that the Veteran 
has the ability to perform top-notch work and is a self-starter, 
and that most of the time, the Veteran is his hardest working 
employee.  Such findings suggest that despite his service-
connected psychiatric disability, the Veteran remains a valued 
and effective employee.  In this regard the Board notes that the 
Veteran has been employed by the same employer for many years, a 
fact which tends to bolster such a finding.  Indeed, during the 
October 2008 VA examination, the Veteran stated that he was 
generally able to perform his job without undue difficulty.

When considered from the point of view of the Veteran working or 
seeking work, the preponderance of the evidence shows that the 
manifestations of the Veteran's service-connected adjustment 
disorder with depressed mood more nearly reflect the criteria for 
the 50 percent schedular rating currently in effect.  
Accordingly, that rating is confirmed and continued, and the 
appeal is denied.
In arriving at the foregoing decision, the Board has considered 
the possibility of referring this case to the Director of the VA 
Compensation and Pension Service for consideration of an 
extraschedular rating for the Veteran's service-connected 
adjustment disorder with depressed mood.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
An extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009), Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant 
is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
is found to be inadequate, the Board must determine whether the 
Veteran's disability picture exhibits other related factors, such 
as those provided by the regulation as "governing norms." Third, 
if the rating schedule is inadequate to evaluate a claimant's 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the VA Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extraschedular rating.

In this case, neither the Veteran nor his representative has 
expressly raised the matter of entitlement to an extraschedular 
rating.  The Veteran's contentions have been limited to those 
discussed above, i.e., that his disability is more severe than is 
reflected by the currently assigned rating.  See Brannon v. West, 
12 Vet. App. 32 (1998) (while the Board must interpret a 
claimant's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the claimant).  
Moreover, the Veteran and his representative have not identified, 
and the Board has not found, any factors which may be considered 
to be exceptional or unusual with respect to the service-
connected adjustment disorder with depressed mood.  In this 
regard, the record does not show that the Veteran has required 
frequent hospitalizations for that disability.  There is no 
unusual clinical picture presented, nor is there any other factor 
which takes the disability outside the usual rating criteria.  In 
short, the evidence does not support the proposition that the 
Veteran's adjustment disorder with depressed mood presents such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards.  
Accordingly, further action is not warranted under 38 C.F.R. § 
3.321 (b)(1).


ORDER

Entitlement to a rating in excess of 50 percent for adjustment 
disorder with a depressed mood is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


